 

Exhibit 10.1

 

 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY/JOINT VENTURE AGREEMENT

 

OF

 

BR VG ANN ARBOR JV MEMBER, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

DATED EFFECTIVE AS OF April 2, 2014

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Section 1.     Definitions 2       Section 2.     Organization of
the Company 7       2.1 Name 7       2.2 Place of Registered Office; Registered
Agent 7       2.3 Principal Office 8       2.4 Filings 8       2.5 Term 8      
2.6 Expenses of the Company 8       Section 3.     Purpose 8       Section
4      Conditions 8       Section 5.     Capital Contributions, Loans,
Percentage Interests and Capital Accounts 8       5.1 Initial Capital
Contributions 8       5.2 Additional Capital Contributions 9       5.3
Percentage Ownership Interest 10       5.4 Return of Capital Contribution 11    
  5.5 No Interest on Capital 11       5.6 Capital Accounts 11       5.7 New
Members 11       Section 6.     Distributions 12       6.1 Distribution of
Distributable Funds 12       Section 7.     Allocations 12       7.1 Allocation
of Net Income and Net Losses Other than in Liquidation 12       7.2 Allocation
of Net Income and Net Losses in Liquidation 13

 

 

 

  

7.3 U.S. Tax Allocations 13       Section 8.     Books, Records, Tax Matters and
Bank Accounts 13       8.1 Books and Records 13       8.2 Reports and Financial
Statements 14       8.3 Tax Matters Member 14       8.4 Bank Accounts 14      
8.5 Tax Returns 14       8.6 Expenses 15       Section 9.     Management 15    
  9.1 Management 15       9.2 Affiliate Transactions 15       9.3 Other
Activities 16       9.4 Operation in Accordance with REOC Requirements 16      
9.5 FCPA 18       Section 10.    Confidentiality 19       Section
11.    Representations and Warranties 20       11.1 In General 20       11.2
Representations and Warranties 20       Section 12.    Sale, Assignment,
Transfer or other Disposition 23       12.1 Prohibited Transfers 23       12.2
Affiliate Transfers 23       12.3 Admission of Transferee; Partial Transfers 24
      12.4 Withdrawals 25       Section 13.    Dissolution 25       13.1
Limitations 25

 

-2-

 

  

13.2 Exclusive Events Requiring Dissolution 25       13.3 Liquidation 26      
13.4 Continuation of the Company 26       Section 14.    Indemnification 27    
  14.1 Exculpation of Members 27       14.2 Indemnification by Company 27      
14.3 General Indemnification by the Members 28       Section
15.    Intentionally Omitted 28       Section 16.    Intentionally Omitted 28  
    Section 17.    Miscellaneous 28       17.1 Notices 28       17.2 Governing
Law 29       17.3 Successors 29       17.4 Pronouns 29       17.5 Table of
Contents and Captions Not Part of Agreement 30       17.6 Severability 30      
17.7 Counterparts 30       17.8 Entire Agreement and Amendment 30       17.9
Further Assurances 30       17.10 No Third Party Rights 30       17.11
Incorporation by Reference 30       17.12 Limitation on Liability 30       17.13
Remedies Cumulative 31       17.14 No Waiver 31       17.15 Limitation On Use of
Names 31

 

-3-

 

  

17.16 Publicly Traded Partnership Provision 31       17.17 Uniform Commercial
Code 31       17.18 No Construction Against Drafter 32

 

-4-

 

 

BR VG ANN ARBOR JV MEMBER, LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
is adopted, executed, and agreed to effective on April ___, 2014, by and among
BRG ANN ARBOR, LLC, a Delaware limited liability company (“BRG”); DR. REZA
KAMFAR and FOROUGH KAMFAR, as joint tenants with rights of survivorship; SUSAN
KAMFAR and STEPHANIE KAMFAR, as Members (each, a “Member” and together, the
“Members”), and BRG, as Manager (the “Manager”).

 

WITNESSETH:

 

WHEREAS, BR VG Ann Arbor JV Member, LLC, a Delaware limited liability company
(the “Company”), was duly formed on July 10, 2012 pursuant to the Act.

 

WHEREAS, the initial members of the Company - Bluerock Special Opportunity +
Income Fund II, LLC, a Delaware limited liability company (“SOIF II”) and
Bluerock Special Opportunity + Income Fund III, LLC, a Delaware limited
liability company (“SOIF III”) - entered into that certain Limited Liability
Company/Joint Venture Agreement for the Company dated effective as of
September 12, 2012 (the “Original Agreement”).

 

WHEREAS, by virtue of certain assignment of membership interests agreements,
each dated effective as of September 13, 2012, (i) SOIF III transferred and
assigned a 1.237% membership interest in the Company to Dr. Reza Kamfar and
Forough Kamfar, as joint tenants with rights of survivorship (and Dr. Reza
Kamfar and Forough Kamfar were admitted as members of the Company); (ii) SOIF II
and SOIF III each transferred and assigned a 0.154625% membership interest in
the Company to Susan Kamfar (and Susan Kamfar was admitted as a member of the
Company); and (iii) SOIF II transferred and assigned a 1.273% membership
interest in the Company to Stephanie Kamfar (and Stephanie Kamfar was admitted
as a member of the Company). Following the completion of such assignments, SOIF
III held a 38.608375% membership interest in the Company, Dr. Reza Kamfar and
Forough Kamfar, as joint tenants with rights of survivorship, held a 1.237%
membership interest in the Company, SOIF II held a 58.608375% membership
interest in the Company, Stephanie Kamfar held a 1.237% membership interest in
the Company and Susan Kamfar held a 0.30925% membership interest in the Company.

 

WHEREAS, by virtue of certain Assignments of Membership Interest, each dated
effective as of April  __, 2014, (i) SOIF II has transferred and assigned its
entire 58.608375% membership interest in the Company to BRG and (ii) SOIF III
has transferred and assigned its entire 38.608375% membership interest in the
Company to BRG, and BRG has been admitted as a member of the Company.

 

WHEREAS, the Members desire to amend and restate in its entirety the Original
Agreement as of the date set forth above so as to better reflect their desires
pertaining to the operating and management of the Company.

 

 

 

  

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members hereby covenant and agree that the
Original Agreement is hereby amended and restated in its entirety as follows:

 

Section 1.            Definitions. As used in this Agreement:

 

“Act” shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.

 

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
applicable Fiscal Year after (i) crediting such Capital Account with any amounts
which such Member is deemed to be obligated to restore pursuant to Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), and (ii) debiting such Capital Account
by the amount of the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of
Adjusted Capital Account Deficit is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Advisor” shall mean any accountant, attorney or other advisor retained by a
Member.

 

“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person. For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise. In addition, “Affiliate” shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)(1).

 

“Agreed Upon Value” shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.

 

“Agreement” shall mean this Amended and Restated Limited Liability Company/Joint
Venture Agreement, as amended from time to time.

 

“Applicable Adjustment Percentage” shall have the meaning set forth in Section
5.2(b)(3).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any other applicable bankruptcy or insolvency statute or similar law.

 

-2-

 

  

“Bankruptcy/Dissolution Event” shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period, (vi) an
application by such party for the appointment of a receiver for the assets of
such party, (vii) an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within sixty (60) days after filing, (viii) the imposition of a judicial
or statutory lien on all or a substantial part of its assets unless such lien is
discharged or vacated or the enforcement thereof stayed within sixty (60) days
after its effective date, (ix) an inability to meet its financial obligations as
they accrue, or (x) a dissolution or liquidation.

 

“Beneficial Owner” shall have the meaning provided in Section 5.7.

 

“BR REIT” shall have the meaning provided in Section 12.2(b)(i).

 

“BRG” shall have the meaning indicated in the preamble to this Agreement.

 

“BRG Transferee” shall have the meaning set forth in Section 12.2(b)(ii).

 

“Capital Account” shall have the meaning provided in Section 5.6.

 

“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of (i) cash, and (ii) the Agreed Upon Value of other property contributed
by such Member to the capital of the Company net of any liability secured by
such property that the Company assumes or takes subject to.

 

“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding Capital Contributions), less
the following payments and expenditures (i) all payments of operating expenses
of the Company, (ii) all payments of principal of, interest on and any other
amounts due with respect to indebtedness, leases or other commitments or
obligations of the Company (and other loans by Members to the Company), (iii)
all sums expended by the Company for capital expenditures, (iv) all prepaid
expenses of the Company, and (v) all sums expended by the Company which are
otherwise capitalized.

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

 

-3-

 

  

“Collateral Agreement” shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into under, pursuant to, or
in connection with this Agreement and any certifications made in connection
therewith or amendment or amendments made at any time or times heretofore or
hereafter to any of the same.

 

“Company” shall mean BR VG Ann Arbor JV Member, LLC, a Delaware limited
liability company organized under the Act.

 

“Company Interest” shall mean all of the Company’s interest in Village Green of
Ann Arbor Associates, including its limited liability company interest and its
managerial interest therein.

 

“Company Minimum Gain” shall have the meaning given to the term “partnership
minimum gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Confidential Information” shall have the meaning provided in Section 10(a).

 

“Default Amount” shall have the meaning provided in Section 5.2(b).

 

“Default Loan” shall have the meaning provided in Section 5.2(b)(1).

 

“Default Loan Rate” shall have the meaning provided in Section 5.2(b)(1).

 

“Defaulting Member” shall have the meaning provided in Section 5.2(b).

 

“Delaware UCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.

 

“Dissolution Event” shall have the meaning provided in Section 13.2.

 

“Distributable Funds” with respect to any month or other period, as applicable,
shall mean the sum of an amount equal to the Cash Flow of the Company for such
month or other period, as applicable, as reduced by reserves for anticipated
capital expenditures, future working capital needs and operating expenses,
contingent obligations and other purposes, the amounts of which shall be
reasonably determined from time to time by the Manager.

 

“Distributions” shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Fiscal Year” shall mean each calendar year ending December 31.

 

“Flow Through Entity” shall have the meaning provided in Section 5.7.

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

-4-

 

  

“Income” shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company’s assets.

 

“Indemnified Party” shall have the meaning provided in Section 14.3(a).

 

“Indemnifying Party” shall have the meaning provided in Section 14.3(a).

 

“Inducement Agreements” shall have the meaning provided in Section 14.3(a).

 

“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder, and “Interests” shall mean
collectively the Interest of each Member of the Company.

 

“Loss” shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company’s
assets.

 

“Major Decision” means any decision for the Company to take, or refrain from
taking, any action or incurring any obligation with respect to the following
matters (or the effectuation of any such action or obligation), including in the
Company’s capacity as a member or manager of Village Green of Ann Arbor
Associates with respect to making or refraining to make a decision on the
following matters to the extent the vote or approval of the Company is required:

 

(i)any merger, conversion or consolidation involving the Company or any
Subsidiary or the sale, lease, transfer, exchange or other disposition of all or
substantially all of the Company’s assets, including the Company Interest, or
all of the Interests of the Members in the Company, in one or a series of
related transactions;

 

(ii)except as expressly provided in Section 12 with respect to Transfers by BRG
or a BRG Transferee to a BRG Transferee as permitted thereunder, the admission
or removal of any Member or the Company’s issuance to any third party of any
equity interest in the Company (including interests convertible into, or
exchangeable for, equity interests in the Company) that would dilute the
Interest of the other Members;

 

(iii)except as provided in Section 13, any liquidation, dissolution or
termination of the Company;

 

-5-

 

  

(iv)any material change in the strategic direction of the Company or any
material expansion of the business of the Company, whether into new or existing
lines of business or any change in the structure of the Company;

 

(v)acquiring by purchase, ground lease or otherwise, any real property or other
material asset or the entry into of any agreement, commitment or assumption with
respect to any of the foregoing, or the making or posting of any deposit
(refundable or non-refundable); or

 

(vi)amendment of the Company’s Certificate of Formation or this Agreement in a
manner that materially and adversely affects the interests of the Members
(excluding BRG).

 

“Manager” shall mean BRG, or any Person(s) that succeeds BRG in the capacity as
manager of the Company.

 

“Management Agreement” shall mean that certain property management agreement
between Village Green of Ann Arbor Associates, as owner of the Property, and
Property Manager, as manager, pursuant to which Property Manager provides
certain management services for the Property.

 

“Member” and “Members” shall mean, individually and collectively as the context
requires, the parties listed in the preamble to this Agreement and any other
Person admitted to the Company pursuant to this Agreement. For purposes of the
Act, the Members shall constitute a single class or group of members.

 

“Member in Question” shall have the meaning provided in Section 17.12.

 

“Net Income” shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.

 

“Net Loss” shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.

 

“New York UCC” shall have the meaning provided in Section 17.17.

 

“Percentage Interest” shall have the meaning provided in Section 5.3.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.

 

“Property” shall have the meaning provided in Section 1.1 of the Village Green
of Ann Arbor Associates Second Amended and Restated Operating Agreement.

 

“Property Manager” shall mean Village Green Management Company, LLC, so long as
the Management Agreement is in full force and effect and thereafter, the entity
performing similar services with respect to the Property.

 

-6-

 

  

“Property Manager Reports” shall have the meaning set forth in Section 8.2(c).

 

“Pursuer” shall have the meaning provided in Section 10(c).

 

“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.

 

“REIT” means a real estate investment trust as defined in Code Section 856.

 

“REIT Member” means any Member, if such Member is a REIT or a direct or indirect
subsidiary of a REIT.

 

“REIT Requirements” means the requirements for qualifying as a REIT under the
Code and Regulations.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) or more is owned by the Company or
of which at least a majority of the capital stock or other equity securities is
owned by the Company.

 

“Tax Matters Member” shall have the meaning provided in Section 8.3.

 

“Total Investment” shall mean the sum of the aggregate Capital Contributions
made by a Member.

 

“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.

 

“Village Green of Ann Arbor Associates” means Village Green of Ann Arbor
Associates, LLC, a Michigan limited liability company.

 

Section 2.            Organization of the Company.

2.1           Name. The name of the Company shall be “BR VG Ann Arbor JV Member,
LLC”. The business and affairs of the Company shall be conducted under such name
or such other name as the Manager deems necessary or appropriate to comply with
the requirements of law in any jurisdiction in which the Company may elect to do
business.

 

2.2           Place of Registered Office; Registered Agent. The address of the
registered office of the Company in the State of Delaware is 160 Greentree
Drive, Suite 101, Dover, Delaware 19904. The name and address of the registered
agent for service of process on the Company in the State of Delaware is National
Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover, Delaware 19904.
The Manager may at any time on five (5) days prior notice to all Members change
the location of the Company’s registered office or change the registered agent.

 

-7-

 

  

2.3           Principal Office. The principal address of the Company shall be
c/o Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New
York 10019, or, in each case, at such other place or places as may be determined
by the Manager from time to time.

 

2.4           Filings. On or before execution of this Agreement, an authorized
person within the meaning of the Act shall have duly filed or caused to be filed
the Certificate of Formation of the Company with the office of the Secretary of
State of Delaware, as provided in Section 18-201 of the Act, and the Members
hereby ratify such filing. The Manager shall use its best efforts to take such
other actions as may be reasonably necessary to perfect and maintain the status
of the Company as a limited liability company under the laws of Delaware.
Notwithstanding anything contained herein to the contrary, the Company shall not
do business in any jurisdiction that would jeopardize the limitation on
liability afforded to the Members under the Act or this Agreement.

 

2.5           Term. The Company shall continue in existence from the date hereof
until September 30, 2060, unless extended by the Members, or until the Company
is dissolved as provided in Section 13, whichever shall occur earlier.

 

2.6           Expenses of the Company. Other than the reimbursements of costs
and expenses as provided herein, no fees, costs or expenses shall be payable by
the Company to any Member (or its Affiliates).

 

Section 3.            Purpose.

 

The Company is organized for the purpose of engaging in any lawful business,
purpose or activity that may be undertaken by a limited liability company
organized under and governed by the Act. The Company shall possess and may
exercise all of the powers and privileges granted by the Act, by any other law
or by this Agreement, together with any powers incidental thereto, including
such powers and privileges as are necessary or convenient to the conduct,
promotion or attainment of the business, purposes or activities of the Company.

 

Section 4.            Conditions. Intentionally deleted.

 

Section 5.            Capital Contributions, Loans, Percentage Interests and
Capital Accounts.

 

5.1           Initial Capital Contributions. The Members have previously made
the Capital Contributions to the Company set forth on Exhibit A attached hereto.
The initial Capital Contribution of the Members to the Company may have included
amounts for working capital and reserves.

  

-8-

 

 

5.2           Additional Capital Contributions.

 

(a)           Additional Capital Contributions may be called for from the
Members by the Manager from time to time as and to the extent capital is
necessary to effect an investment. Except as otherwise agreed by the Members,
such additional Capital Contributions shall be in an amount for each Member
equal to the product of the amount of the aggregate Capital Contribution called
for multiplied by the Percentage Interest of such Member. Such additional
Capital Contributions shall be payable by the Members to the Company upon the
earlier of (i) twenty (20) days after written request from the Company, or (ii)
the date when the Capital Contribution is required, as set forth in a written
request from the Company.

 

 

(b)           If a Member (a “Defaulting Member”) fails to make a Capital
Contribution that is required as provided in Section 5.2(a) within the time
frame required therein (the amount of the failed contribution and related loan
shall be the “Default Amount”), the other Members, provided that each has made
the Capital Contribution required to be made by it, in addition to any other
remedies each may have hereunder or at law, shall have one or more of the
following remedies:

 

(1)           to advance to the Company on behalf of, and as a loan to the
Defaulting Member, an amount equal to the Default Amount to be evidenced by
promissory note(s) in form reasonably satisfactory to each non-failing Member
(each such loan, a “Default Loan”). The Capital Account of the Defaulting Member
shall be credited with the amount of such Default Amount attributable to a
Capital Contribution and the aggregate of such amounts shall constitute a debt
owed by the Defaulting Member to the non-failing Members. Any Default Loan shall
bear interest at the rate of twenty (20%) percent per annum, but in no event in
excess of the highest rate permitted by applicable laws (the “Default Loan
Rate”), and shall be payable by the Defaulting Member on demand from each
non-failing Member and from any Distributions due to the Defaulting Member
hereunder. Interest on a Default Loan to the extent unpaid, shall accrue and
compound on a quarterly basis. A Default Loan shall be prepayable, in whole or
in part, at any time or from time to time without penalty. Any such Default
Loans shall be with full recourse to the Defaulting Member and shall be secured
by the Defaulting Member’s Interest in the Company, including, without
limitation, such Defaulting Member’s right to Distributions. In furtherance
thereof, upon the making of such Default Loan, the Defaulting Member hereby
pledges, assigns and grants a security interest in its Interest to the
non-failing Members and agrees to promptly execute such documents and statements
reasonably requested by the non-failing Members to further evidence and secure
such security interest. Any advance by the non-failing Members on behalf of a
Defaulting Member pursuant to this Section 5.2(b)(1) shall be deemed to be a
Capital Contribution made by each Defaulting Member except as otherwise
expressly provided herein. All Distributions to the Defaulting Members hereunder
shall be applied first to payment of any interest due under any Default Loan and
then to principal until all amounts due thereunder are paid in full. While any
Default Loan is outstanding, the Company shall be obligated to pay directly to
the non-failing Members, for application to and until all Default Loans have
been paid in full, the pro rata amount of (x) any Distributions payable to the
Defaulting Members, and (y) any proceeds of the sale of the Defaulting Members’
Interest in the Company;

 

-9-

 

  

(2)           subject to any applicable thin capitalization limitations on
indebtedness of the Company, to treat its portion of such Capital Contribution
as a loan to the Company (rather than a Capital Contribution) and to advance to
the Company as a loan to the Company an amount equal to the Default Amount,
which loan shall be evidenced by a promissory note in form reasonably
satisfactory to the non-failing Members and which loan shall bear interest at
the Default Loan Rate and be payable on a first priority basis by the Company
from available Cash Flow and prior to any Distributions made to the Defaulting
Member. If each Member has loans outstanding to the Company under this
provision, such loans shall be payable to each Member in proportion to the
outstanding balances of such loans to each Member at the time of payment. Any
advance to the Company pursuant to this Section 5.2(b)(2) shall not be treated
as a Capital Contribution made by the Defaulting Member;

 

(3)           in lieu of the remedies set forth in subparagraphs (1) or (2),
revoke its portion of such additional Capital Contribution, whereupon the
portion of the Capital Contribution made by the non-failing Members shall be
returned within ten (10) days with interest computed at the Default Loan Rate by
the Company.

 

(c)           Notwithstanding the foregoing provisions of this Section 5.2, no
additional Capital Contributions shall be required from any Member if (i) the
Company or any other Person shall be in default (or with notice or the passage
of time or both, would be in default) in any material respect under any loan,
indenture, mortgage, lease, agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company (or any of its
Subsidiaries) or any of its properties or assets is or may be bound, (ii) any
other Member, the Company or any of its Subsidiaries shall be insolvent or
bankrupt or in the process of liquidation, termination or dissolution, (iii) any
other Member, the Company or any of its Subsidiaries shall be subjected to any
pending litigation (x) in which the amount in controversy exceeds $500,000, (y)
which litigation is not being defended by an insurance company who would be
responsible for the payment of any judgment in such litigation, and (z) which
litigation if adversely determined could have a material adverse effect on such
other Member and/or the Company or any of its Subsidiaries and/or could
interfere with their ability to perform their obligations hereunder or under any
Collateral Agreement, (iv) there has been a material adverse change in
(including, but not limited to, the financial condition of) any other Member
(and/or its Affiliates) which, in Member’s reasonable judgment, prevents such
other Member (and/or its Affiliates from performing, or substantially interferes
with their ability to perform, their obligations hereunder or under any
Collateral Agreement. If any of the foregoing events shall have occurred and any
Member elects not to make a Capital Contribution on account thereof, then any
other Member which has made its pro rata share of such Capital Contribution
shall be entitled to a return of such Capital Contribution from the Company.

 

5.3           Percentage Ownership Interest. The Members shall have the initial
percentage ownership interests (as the same are adjusted as provided in this
Agreement, a “Percentage Interest”) in the Company set forth on Exhibit A
attached hereto. The Percentage Interests of the Members in the Company shall be
adjusted monthly so that the respective Percentage Interests of the Members at
any time shall be in proportion to their respective cumulative Total Investment
made (or deemed to be made) pursuant to Sections 5.1 and 5.2, as the same may be
further adjusted pursuant to Section 5.2(b)(3). Percentage Interests shall not
be adjusted by Distributions made (or deemed made) to a Member.

 

-10-

 

  

5.4           Return of Capital Contribution. Except as approved by each of the
Members, no Member shall have any right to withdraw or make a demand for
withdrawal of the balance reflected in such Member’s Capital Account (as
determined under Section 5.6) until the full and complete winding up and
liquidation of the business of the Company.

 

5.5           No Interest on Capital. Interest earned on Company funds shall
inure solely to the benefit of the Company, and no interest shall be paid upon
any Capital Contributions nor upon any undistributed or reinvested income or
profits of the Company.

 

5.6           Capital Accounts. A separate capital account (the “Capital
Account”) shall be maintained for each Member in accordance with Section
1.704-1(b)(2)(iv) of the Regulations. Without limiting the foregoing, the
Capital Account of each Member shall be increased by (i) the amount of any
Capital Contributions made by such Member, (ii) the amount of Income allocated
to such Member and (iii) the amount of income or profits, if any, allocated to
such Member not otherwise taken into account in this Section 5.6. The Capital
Account of each Member shall be reduced by (i) the amount of any cash and the
fair market value of any property distributed to the Member by the Company (net
of liabilities secured by such distributed property that the Member is
considered to assume or take subject to), (ii) the amount of Loss allocated to
the Member and (iii) the amount of expenses or losses, if any, allocated to such
Member not otherwise taken into account in this Section 5.6. The Capital
Accounts of the Members shall not be increased or decreased pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect a revaluation of the
Company’s assets on the Company’s books in connection with any contribution of
money or other property to the Company pursuant to Section 5.2 by existing
Members. If any property other than cash is distributed to a Member, the Capital
Accounts of the Members shall be adjusted as if such property had instead been
sold by the Company for a price equal to its fair market value, the gain or loss
allocated pursuant to Section 7, and the proceeds distributed in the manner set
forth in Section 6.1 or Section 13.3(e)(iii). No Member shall be obligated to
restore any negative balance in its Capital Account. No Member shall be
compensated for any positive balance in its Capital Account except as otherwise
expressly provided herein. The foregoing provisions and the other provisions of
this Agreement relating to the maintenance of Capital Accounts are intended to
comply with the provisions of Regulations Section 1.704-1(b)(2) and shall be
interpreted and applied in a manner consistent with such Regulations.

 

5.7           New Members. The Company may issue additional Interests and
thereby admit a new Member or Members, as the case may be, to the Company, only
if such new Member (i) has delivered to the Company its Capital Contribution,
(ii) has agreed in writing to be bound by the terms of this Agreement by
becoming a party hereto, and (iii) has delivered such additional documentation
as the Company shall reasonably require to so admit such new Member to the
Company. Without the prior written consent of each then-current Member, a new
Member may not be admitted to the Company if the Company would, or may, have in
the aggregate more than one hundred (100) members. For purposes of determining
the number of members under this Section 5.7, a Person (the “Beneficial Owner”)
indirectly owning an interest in the Company through a partnership, grantor
trust or S corporation (as such terms are used in the Code) (the “Flow-Through
Entity”) shall be considered a member, but only if (i) substantially all of the
value of the Beneficial Owner’s interest in the Flow-Through Entity is
attributable to the Flow-Through Entity’s interest (direct or indirect) in the
Company and (ii) in the sole discretion of the Manager, a principal purpose of
the use of the Flow-Through Entity is to permit the Company to satisfy the
100-member limitation.

 

-11-

 

 

Section 6.            Distributions.

 

6.1           Distribution of Distributable Funds

 

(a)           The Manager shall calculate and determine the amount of
Distributable Funds for each applicable period. Except as provided in Sections
5.2(b), 6.1(b) or 13.3 or otherwise provided hereunder, Distributable Funds, if
any, shall be distributed to the Members, in proportion to their Percentage
Interests, on the 15th day of each month or from time to time as determined by
the Manager.

 

(b)           Any distributions otherwise payable to a Member under this
Agreement shall be applied first to satisfy amounts due and payable on account
of the indemnity and/or contribution obligations of such Member under this
Agreement and/or any other agreement delivered by such Member to the Company or
any other Member but shall be deemed distributed to such Member for purposes of
this Agreement.

 

6.2           Distributions in Kind. In the discretion of the Manager,
Distributable Funds may be distributed to the Members in cash or in kind and the
Members may be compelled to accept a distribution of any asset in kind even if
the percentage of that asset distributed to it exceeds a percentage of that
asset that is equal to the percentage in which such Member shares in
distributions from the Company. In the case of all assets to be distributed in
kind, the amount of the distribution shall equal the fair market value of the
asset distributed as determined by the Manager. In the case of a distribution of
publicly traded property, the fair market value of such property shall be deemed
to be the average closing price for such property for the thirty (30) day period
immediately prior to the distribution, or if such property has not yet been
publicly traded for thirty (30) days, the average closing price of such property
for the period prior to the distribution in which the property has been publicly
traded.

 

Section 7.            Allocations.

 

7.1           Allocation of Net Income and Net Losses Other than in Liquidation.
Except as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the distributions that would be made to such Member
pursuant to Section 6.1 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabilities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.1 immediately after such allocation.

 

-12-

 

  

7.2           Allocation of Net Income and Net Losses in Liquidation. Net Income
and Net Losses realized by the Company in connection with the liquidation of the
Company pursuant to Section 13 shall be allocated among the Members in a manner
such that, taking into account all prior allocations of Net Income and Net
Losses of the Company and all Distributions made by the Company through such
date, the Capital Account of each Member is, as nearly as possible, equal to the
amount which such Member is entitled to receive pursuant to Section
13.3(d)(iii).

 

7.3           U.S. Tax Allocations.

 

(a)           Subject to Section 704(c) of the Code, for U.S. federal and state
income tax purposes, all items of Company income, gain, loss, deduction and
credit shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.

 

(b)           Code Section 704(c). In accordance with Code Section 704(c) and
the Regulations promulgated thereunder, income and loss with respect to any
property contributed to the capital of the Company (including, if the property
so contributed constitutes a partnership interest, the applicable distributive
share of each item of income, gain, loss, expense and other items attributable
to such partnership interest whether expressly so allocated or reflected in
partnership allocations) shall, solely for U.S. federal income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for U.S. federal income tax
purposes and its Agreed Upon Value at the time of contribution. Such allocation
shall be made in accordance with such method set forth in Regulations Section
1.704-3(b) as the Manager in its reasonable discretion approves.

 

Any elections or other decisions relating to such allocations shall be made by
the Manager in any manner that reasonably reflects the purpose and intention of
this Agreement. Allocations pursuant to this Section 7.3 are solely for purposes
of U.S. federal, state and local income taxes and shall not affect, or in any
way be taken into account in computing, any Member’s share of Net Income, Net
Loss, other items or distributions pursuant to any provisions of this Agreement.

 

Section 8.            Books, Records, Tax Matters and Bank Accounts.

 

8.1           Books and Records. The books and records of account of the Company
shall be maintained in accordance with industry standards and shall be based on
the Property Manager Reports. The books and records shall be maintained at the
Company’s principal office or at a location designated by the Manager, and all
such books and records (and the dealings and other affairs of the Company and
its Subsidiaries, including Village Green of Ann Arbor Associates) shall be
available to any Member at such location for review, investigation, audit and
copying, at such Member’s sole cost and expense, during normal business hours on
at least twenty-four (24) hours prior notice.

 

-13-

 

  

8.2           Reports and Financial Statements.

 

(a)           Within thirty (30) days of the end of each Fiscal Year, the
Manager shall cause each Member to be furnished with two sets of the following
additional annual reports computed as of the last day of the Fiscal Year:

 

(i)          An unaudited balance sheet of the Company;

 

(ii)         An unaudited statement of the Company’s profit and loss; and

 

(iii)        A statement of the Members’ Capital Accounts and changes therein
for such Fiscal Year.

 

(b)           The Members acknowledge that the Property Manager is obligated to
perform Property-related accounting and to furnish Property-related accounting
statements under the terms of the Management Agreement (the “Property Manager
Reports”). The Manager shall be entitled to rely on the Property Manager Reports
with respect to its obligations under this Section 8, and the Members
acknowledge that the reports to be furnished hereunder shall be based on the
Property Manager Reports, without any duty on the part of the Manager to further
investigate the completeness, accuracy or adequacy of the Property Manager
Reports.

 

8.3           Tax Matters Member. BRG is hereby designated as the “tax matters
partner” of the Company and the Subsidiaries, as defined in Section 6231(a)(7)
of the Code (the “Tax Matters Member”) and shall prepare or cause to be prepared
all income and other tax returns of the Company and the Subsidiaries pursuant to
the terms and conditions of Section 8.5. Except as otherwise provided in this
Agreement, all elections required or permitted to be made by the Company and the
Subsidiaries under the Code or state tax law shall be timely determined and made
by BRG. The Members intend that the Company be treated as a partnership for U.S.
federal, state and local tax purposes, and the Members will not elect or
authorize any person to elect to change the status of the Company from that of a
partnership for U.S. federal, state and local income tax purposes. In addition,
upon the request of any Member, the Company and each Subsidiary shall make an
election pursuant to Code Section 754 to adjust the basis of the Company’s
property in the manner provided in Code Sections 734(b) and 743(b). The Company
hereby indemnifies and holds harmless BRG from and against any claim, loss,
expense, liability, action or damage resulting from its acting or its failure to
take any action as the “tax matters partner” of the Company and the
Subsidiaries, provided that any such action or failure to act does not
constitute gross negligence or willful misconduct.

 

8.4           Bank Accounts. All funds of the Company are to be deposited in the
Company’s name in such bank account or accounts as may be designated by the
Manager and shall be withdrawn on the signature of such Person or Persons as the
Manager may authorize.

 

8.5           Tax Returns. The Manager shall cause to be prepared all income and
other tax returns of the Company and the Subsidiaries required by applicable
law. No later than the due date or extended due date thereof, the Manager shall
deliver or cause to be delivered to each Member a copy of the tax returns for
the Company and such Subsidiaries with respect to such Fiscal Year, together
with such information with respect to the Company and such Subsidiaries as shall
be necessary for the preparation by such Member of its U.S. federal and state
income or other tax and information returns.

 

-14-

 

  

8.6           Expenses. Notwithstanding any contrary provision of this
Agreement, the Members acknowledge and agree that the reasonable expenses and
charges incurred directly or indirectly by or on behalf of the Manager in
connection with their obligations under this Section 8 will be reimbursed by the
Company to the Manager.

 

Section 9.            Management.

 

9.1           Management.

 

(a)           The Company shall be managed by one manager. BRG shall have the
power and authority to appoint the Manager without any further action or
approval by any Member, and BRG hereby appoints BRG as the Manager. To the
extent that BRG or a BRG Transferee Transfers all or a portion of its Interest
in accordance with Section 12 below to a BRG Transferee, such BRG Transferee may
be appointed as the Manager under this Section 9.1(a) by BRG or a BRG Transferee
then holding all or a portion of an Interest without any further action or
authorization by any Member.

 

(b)           Manager, acting alone, shall have the authority to exercise all of
the powers and privileges granted by the Act, any other law or this Agreement,
together with any powers incidental thereto, and to take any other action not
prohibited under the Act or other applicable law, so far as such powers or
actions are necessary or convenient or related to the conduct, promotion or
attainment of the business, purposes or activities of the Company, except that
any Major Decision shall require the express and unanimous approval of the
Members.

 

(c)           Manager shall substantially participate in the management of the
Property, and in all decision-making with respect to the development of the
Property, both directly and through the control Manager maintains and exercises
over Company Subsidiaries. In furtherance of such management and decision-making
authority, the Manager shall meet with the Property Manager on no less than a
quarterly basis to discuss issues and make decisions related to the management
and development of the Property.

 

(d)           The Manager may appoint individuals to act on behalf of the
Company with such titles and authority as determined from time to time by the
Manager. Each of such individuals shall hold office until his or her death,
resignation or replacement by the Manager.

 

9.2           Affiliate Transactions. No agreement shall be entered into by the
Company or any Subsidiary with a Member or any Affiliate of a Member and no
decision shall be made in respect of any such agreement (including, without
limitation, the enforcement or termination thereof) unless such agreement or
related decision shall have been approved in writing by the Manager.

 

-15-

 

  

9.3           Other Activities.

 

(a)           Right to Participation in Other Member Ventures. Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of any of the other
Members or their Affiliates, or in the income or proceeds derived from such
ventures, activities or opportunities. Neither the Company nor any Member (or
any Affiliate of any Member) shall have any right by virtue of this Agreement
either to participate in or to share in any other now existing or future
ventures, activities or opportunities of the Manager or its Affiliates, or in
the income or proceeds derived from such ventures, activities or opportunities.

 

(b)           Limitation on Actions of Members; Binding Authority. No Member
shall take any action on behalf of, or in the name of, the Company, or enter
into any contract, agreement, commitment or obligation binding upon the Company,
or, in its capacity as a Member or Manager of the Company, perform any act in
any way relating to the Company or the Company’s assets, except in a manner and
to the extent consistent with the provisions of this Agreement.

 

9.4           Operation in Accordance with REOC Requirements.

 

(a)           The Members acknowledge that BRG or one or more of its Affiliates
(each, a “BR Affiliate”) intends to qualify as a “real estate operating company”
or “venture capital operating company” within the meaning of U.S. Department of
Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that the Company
and its Subsidiaries shall be operated in a manner that will enable BRG and such
BR Affiliate to so qualify. Notwithstanding anything herein to the contrary, the
Company and its Subsidiaries shall not take, or refrain from taking, any action
that would result in BRG or a BR Affiliate from failing to qualify as a REOC.
The Members (a) shall not fund any Capital Contribution "with the 'plan assets'
of any 'employee benefit plan' within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, or any 'plan' as
defined by Section 4975 of the Internal Revenue Code of 1986, as amended", and
(b) shall comply with any requirements specified by BRG in order to ensure
compliance with this Section 9.4.

 

(b)           Notwithstanding anything in this Agreement to the contrary, unless
specifically agreed to by the Manager in writing, neither the Company nor its
Subsidiaries shall hold any investment, incur any indebtedness or otherwise take
any action that would cause any Member of the Company (or any Person holding an
indirect interest in the Company through an entity or series of entities treated
as partnerships for U.S. federal income tax purposes) to realize any “unrelated
business taxable income” as such term is defined in Code Sections 511 through
514 (“UBTI”). No Manager or Member shall be liable for any income or other
taxes, damages, costs or expenses incurred by the Company or any Member by
reason of the recognition by the Company of UBTI, unless caused by its own
willful misconduct or gross negligence and not related to the Property.

 

-16-

 

  

(c)           The Company (and any direct or indirect Subsidiary of the Company)
may not engage in any activities or hold any assets that would constitute or
result in the occurrence of a REIT Prohibited Transaction (as defined below).
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, neither the Company, any direct
or indirect Subsidiary of the Company, nor any Member of the Company shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any direct or indirect Subsidiary thereof, including without limiting
the generality of the foregoing, but in amplification thereof:

 

(i)          Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

(ii)         Leasing, as a lessor, personal property, excluding for this purpose
a lease of personal property that is entered into in connection with a lease of
real property where the rent attributable to the personal property is less than
15% of the total rent provided for under the lease;

 

(iii)        Acquiring or holding any debt investments, excluding for these
purposes “debt” solely between wholly-owned Subsidiaries of the Company, unless
(I) the amount of interest income received or accrued by the Company under such
loan does not, directly or indirectly, depend in whole or in part on the income
or profits of any person, and (II) the debt is fully secured by mortgages on
real property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

(iv)        Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;

 

(v)         Entering into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of any property
that is owned, directly or indirectly, by the Company other than (i) amounts
received for services that are customarily furnished or rendered in connection
with the rental of real property of a similar class in the geographic areas in
which the Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);

 

-17-

 

  

(vi)        Entering into any agreement where a material amount of income
received or accrued by the Company under such agreement, directly or indirectly,
does not qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

(vii)       Holding cash of the Company available for operations or distribution
in any manner other than a traditional bank checking or savings account;

 

(viii)      Selling or disposing of any property, subsidiary or other asset of
the Company prior to (i) the completion of a two (2) year holding period with
such period to begin on the date the Company acquires a direct or indirect
interest in such property and begins to hold such property, subsidiary or asset
for the production of rental income, and (ii) the satisfaction of any other
requirements under Section 857 of the Code necessary for the avoidance of a
prohibited transaction tax on the REIT; or

 

(ix)         Failing to make current cash distributions to REIT Member each year
in an amount which does not at least equal the taxable income allocable to REIT
Member for such year.

 

Notwithstanding the foregoing provisions of this Section 9.4(c), the Company may
enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 9.4(c). For
purposes of this Section 9.4(c), “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in this Section 9.4(c).

 

9.5           FCPA.

 

(a)            In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.

 

-18-

 

  

The term “routine governmental action” does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.

 

(b)           Each Member agrees to notify immediately the other Members of any
request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.

 

Section 10.          Confidentiality.

(a)           Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”. All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member, shall be presumed to be Confidential Information at the time of delivery
to the receiving Member. All such Confidential Information shall be protected by
the receiving Member from disclosure with the same degree of care with which the
receiving Member protects its own Confidential Information from disclosure. Each
Member agrees: (i) not to disclose such Confidential Information to any Person
except to those of its employees or representatives who need to know such
Confidential Information in connection with the conduct of the business of the
Company and who have agreed to maintain the confidentiality of such Confidential
Information and (ii) neither it nor any of its employees or representatives will
use the Confidential Information for any purpose other than in connection with
the conduct of the business of the Company; provided that such restrictions
shall not apply if such Confidential Information:

 

(x)           is or hereafter becomes public, other than by breach of this
Agreement;

 

(y)           was already in the receiving Member’s possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member; or

 

(z)           has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information;

 

provided, further, that nothing herein shall prevent any Member from disclosing
any portion of such Confidential Information (1) to the Company and allowing the
Company to use such Confidential Information in connection with the Company’s
business, (2) pursuant to judicial order or in response to a governmental
inquiry, by subpoena or other legal process, but only to the extent required by
such order, inquiry, subpoena or process, and only after reasonable notice to
the original divulging Member, (3) as necessary or appropriate in connection
with or to prevent the audit by a governmental agency of the accounts of any
Member, (4) in order to initiate, defend or otherwise pursue legal proceedings
between the parties regarding this Agreement, (5) necessary in connection with a
Transfer of an Interest permitted hereunder or (6) to a Member’s respective
attorneys or accountants or other representative.

 

-19-

 

  

(b)           The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company. Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10(b).

 

(c)           Without limiting any of the other terms and provisions of this
Agreement (including, without limitation, Section 9.5), to the extent a Member
(the “Pursuer”) provides the other Member with information relating to a
possible investment opportunity then being actively pursued by the Pursuer on
behalf of the Company, the other Members receiving such information shall not
use such information to pursue such investment opportunity for its own account
to the exclusion of the Pursuer so long as the Pursuer is actively pursuing such
opportunity on behalf of the Company and shall not disclose any Confidential
Information to any Person (except as expressly permitted hereunder) or take any
other action in connection therewith that is reasonably likely to cause damage
to the Pursuer.

 

Section 11.          Representations and Warranties.

 

11.1         In General. As of the date hereof, each of the Members hereby makes
each of the representations and warranties applicable to such Member as set
forth in Section 11.2. Such representations and warranties shall survive the
execution of this Agreement.

 

11.2         Representations and Warranties. Each Member hereby represents and
warrants (as applicable) that:

 

(a)           Due Incorporation or Formation; Authorization of Agreement. Each
Member that is an entity (an “Entity Member”) is a corporation duly organized or
a partnership or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation and has the corporate, partnership or company power and authority to
own its property and carry on its business as owned and carried on at the date
hereof and as contemplated hereby. Each Entity Member is duly licensed or
qualified to do business and in good standing in each of the jurisdictions in
which the failure to be so licensed or qualified would have a material adverse
effect on its financial condition or its ability to perform its obligations
hereunder. Each Entity Member has the corporate, partnership or company power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and the execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate, partnership or
company action. This Agreement constitutes the legal, valid and binding
obligation of each Entity Member.

 

-20-

 

  

(b)           No Conflict with Restrictions; No Default. Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of any Entity Member or any of its Affiliates or of any
material agreement or instrument to which such Member or any of its Affiliates
is a party or by which such Member or any of its Affiliates is or may be bound
or to which any of its properties or assets is subject, (iii) does or will
conflict with, violate, result in (or has conflicted with, violated or resulted
in) a breach of, constitute (or has constituted) a default under (whether with
notice or lapse of time or both), accelerate or permit the acceleration of (or
has accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its Affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or assets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any lien upon
any of the properties or assets of such Member or any of its Affiliates.

 

(c)           Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 

(d)           Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.

 

(e)           Investigation. Such Member is acquiring its Interest based upon
its own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise. Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.

 

-21-

 

  

(f)           Broker. No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

(g)          Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

(h)          Securities Matters.

 

(i)          None of the Interests are registered under the Securities Act or
any state securities laws. Such Member understands that the offering, issuance
and sale of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement. Such Member is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

(ii)         Neither the Securities and Exchange Commission nor any state
securities commission has approved the Interests or passed upon or endorsed the
merits of the offer or sale of the Interests. Such Member is acquiring the
Interests solely for such Member’s own account for investment and not with a
view to resale or distribution thereof in violation of the Securities Act.

 

(iii)        Such Member is unaware of, and in no way relying on, any form of
general solicitation or general advertising in connection with the offer and
sale of the Interests, and no Member has taken any action which could give rise
to any claim by any person for brokerage commissions, finders’ fees (without
regard to any finders’ fees payable by the Company directly) or the like
relating to the transactions contemplated hereby.

 

(iv)        Such Member is not relying on the Company, the Manager or any of
their respective officers, directors, employees, advisors or representatives
with regard to the tax and other economic considerations of an investment in the
Interests, and such Member has relied on the advice of only such Member’s
advisors.

 

(v)         Such Member understands that the Interests may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws, or an exemption from
registration is available. Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 

-22-

 

  

(vi)        Such Member has adequate means for providing for its current
financial needs and anticipated future needs and possible contingencies and
emergencies and has no need for liquidity in the investment in the Interests.

 

(vii)       Such Member is knowledgeable about investment considerations and has
a sufficient net worth to sustain a loss of such Member’s entire investment in
the Company in the event such a loss should occur. Such Member’s overall
commitment to investments which are not readily marketable is not excessive in
view of such Member’s net worth and financial circumstances and the purchase of
the Interests will not cause such commitment to become excessive. The investment
in the Interests is suitable for such Member.

 

(viii)      Such Member represents to the Company that the information contained
in this subparagraph (h) and in all other writings, if any, furnished to the
Company with regard to such Member (to the extent such writings relate to its
exemption from registration under the Securities Act) is complete and accurate
and may be relied upon by the Company in determining the availability of an
exemption from registration under federal and state securities laws in
connection with the sale of the Interests.

 

Section 12.          Sale, Assignment, Transfer or other Disposition.

 

12.1         Prohibited Transfers. Except as otherwise provided in this Section
12, Section 5.2(b) above or as approved by the Manager, no Member shall Transfer
all or any part of its Interest, whether legal or beneficial, in the Company,
and any attempt to so Transfer such Interest (and such Transfer) shall be null
and void and of no effect. Notwithstanding the foregoing, BRG shall have the
right, without the consent of the other Members, at any time to pledge to a
lender or creditor, directly or indirectly, all or any part of its Interest in
the Company for such purposes as it deems necessary in the ordinary cause of its
business and operations.

 

12.2         Affiliate Transfers.

 

(a)           Subject to the provisions of Section 12.2(b) hereof, and subject
in each case to the prior written approval of each Member (such approval not to
be unreasonably withheld), any Member may Transfer all or any portion of its
Interest in the Company at any time to an Affiliate of such Member, provided
that such Affiliate shall remain an Affiliate of such Member at all times that
such Affiliate holds such Interest. If such Affiliate shall thereafter cease
being an Affiliate of such Member while such Affiliate holds such Interest, such
cessation shall be a non-permitted Transfer and shall be deemed void ab initio,
whereupon the Member having made the Transfer shall, at its own and sole
expense, cause such putative transferee to disgorge all economic benefits and
otherwise indemnify the Company and the other Members against loss or damage
under any Collateral Agreement.

 

-23-

 

  

(b)           Notwithstanding anything to the contrary contained in this
Agreement, the following Transfers shall not require the approval set forth in
Section 12.2(a):

 

(i)          Any Transfer by BRG or a BRG Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of BRG, including but not
limited to (A) Bluerock Residential Growth REIT, Inc. (“BR REIT”) or any Person
that is directly or indirectly owned by BR REIT and/or (B) Bluerock Residential
Holdings, LP (“BR REIT LP”) or any Person that is directly or indirectly owned
by BR REIT LP (collectively, a “BRG Transferee”);

 

provided, however, as to subparagraph (b)(i), and as to subparagraph (a), no
Transfer shall be permitted and shall be void ab initio if it shall violate any
“Transfer” provision of any applicable Collateral Agreement with third party
lenders.

 

(c)           Upon the execution by any such BRG Transferee of such documents
necessary to admit such party into the Company and to cause the BRG Transferee
to become bound by this Agreement, the BRG Transferee shall become a Member,
without any further action or authorization by any other Member.

 

12.3         Admission of Transferee; Partial Transfers. Notwithstanding
anything in this Section 12 to the contrary and except as provided in Section
5.2(b) above, no Transfer of Interests in the Company shall be permitted unless
the potential transferee is admitted as a Member under this Section 12.3:

 

(a)           If a Member Transfers all or any portion of its Interest in the
Company, such transferee may become a Member if (i) such transferee executes and
agrees to be bound by this Agreement, (ii) the transferor and/or transferee pays
all reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the Company
and the remaining Members as may be required by applicable law or otherwise
advisable; and

 

(b)           Notwithstanding the foregoing, any Transfer or purported Transfer
of any Interest, whether to another Member or to a third party, shall be of no
effect and void ab initio, and such transferee shall not become a Member or an
owner of the purportedly transferred Interest, if the Manager determines in its
sole discretion that:

 

(i)          the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;

 

(ii)         the Transfer would result in a termination of the Company under
Code Section 708(b);

 

-24-

 

  

(iii)        as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;

 

(iv)         if as a result of such Transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;

 

(v)         as a result of such Transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member. For purposes of determining
the number of members under this Section 12.3(b)(v), a Beneficial Owner
indirectly owning an interest in the Company through a Flow-Through Entity shall
be considered a member, but only if (i) substantially all of the value of the
Beneficial Owner’s interest in the Flow-Through Entity is attributable to the
Flow-Through Entity’s interest (direct or indirect) in the Company and (ii) in
the sole discretion of the Manager, a principal purpose of the use of the
Flow-Through Entity is to permit the Company to satisfy the 100-member
limitation; or

 

(vi)        the transferor failed to comply with the provisions of Sections
12.2(a) or (b) above.

 

The Manager may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in making such determinations under this Section 12.3.

 

12.4         Withdrawals. Each of the Members does hereby covenant and agree
that it will not withdraw, resign, retire or disassociate from the Company,
except as a result of a Transfer of its entire Interest in the Company permitted
under the terms of this Agreement and that it will carry out its duties and
responsibilities hereunder until the Company is terminated, liquidated and
dissolved under Section 13 below. No Member shall be entitled to receive any
distribution or otherwise receive the fair market value of its Interest in
compensation for any purported resignation or withdrawal not in accordance with
the terms of this Agreement.

 

Section 13.          Dissolution.

 

13.1         Limitations. The Company may be dissolved, liquidated and
terminated only pursuant to the provisions of this Section 13, and, to the
fullest extent permitted by law but subject to the terms of this Agreement, the
parties hereto do hereby irrevocably waive any and all other rights they may
have to cause a dissolution of the Company or a sale or partition of any or all
of the Company’s assets.

 

13.2         Exclusive Events Requiring Dissolution. The Company shall be
dissolved only upon the earliest to occur of the following events (each a
“Dissolution Event”):

 

-25-

 

  

(a)           the expiration of the specific term set forth in Section 2.5
above;

 

(b)           at any time at the election of the Manager in writing;

 

(c)           at any time there are no Members (unless otherwise continued in
accordance with the Act); or

 

(d)           the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.

 

13.3         Liquidation. Upon the occurrence of a Dissolution Event, the
business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:

 

(a)           The Manager shall cause to be prepared a statement setting forth
the assets and liabilities of the Company as of the date of dissolution, a copy
of which statement shall be furnished to all of the Members.

 

(b)           The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Manager as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.

 

(c)           Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2 above. To the extent that an asset is to be distributed
in kind, such asset shall be deemed to have been sold at its fair market value
on the date of distribution, the gain or loss deemed realized upon such deemed
sale shall be allocated in accordance with Section 7.2 above and the amount of
the distribution shall be considered to be such fair market value of the asset.

 

(d)           The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)to the satisfaction of the debts and liabilities of the Company (contingent
or otherwise) and the expenses of liquidation or distribution (whether by
payment or reasonable provision for payment), other than liabilities to Members
or former Members for distributions;

 

(ii)to the satisfaction of loans made pursuant to Section 5.2(b) above in
proportion to the outstanding balances of such loans at the time of payment;

 

(iii)the balance, if any, to the Members in accordance with Section 6.1 above.

 

13.4        Continuation of the Company. Notwithstanding anything to the
contrary contained herein, the death, retirement, resignation, expulsion,
bankruptcy, dissolution or removal of a Member shall not in and of itself cause
the dissolution of the Company, and the Members are expressly authorized to
continue the business of the Company in such event, without any further action
on the part of the Members.

 

-26-

 

  

Section 14.          Indemnification.

 

14.1         Exculpation of Members. No Member, Manager, representative or
officer of the Company shall be liable to the Company or to the other Members
for damages or otherwise with respect to any actions or failures to act taken or
not taken relating to the Company, except to the extent any related loss results
from fraud, gross negligence or willful or wanton misconduct on the part of such
Member, Manager, representative or officer or the willful breach of any
obligation under this Agreement.

 

14.2         Indemnification by Company. The Company hereby indemnifies, holds
harmless and defends the Members, the Manager, any officers and each of their
respective agents, officers, directors, members, partners, shareholders and
employees from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim) by
reason of or arising out of (i) their activities on behalf of the Company or in
furtherance of the interests of the Company, including, without limitation, the
provision of guaranties to third party lenders in respect of financings relating
to the Company or any of its assets (but specifically excluding from such
indemnity by the Company any so-called “bad boy” guaranties or similar
agreements which provide for recourse as a result of failure to comply with
covenants, willful misconduct or gross negligence), (ii) their status as
Members, Manager, representatives, employees or officers of the Company, or
(iii) the Company’s assets, property, business or affairs (including, without
limitation, the actions of any officer, director, member or employee of the
Company or any of its Subsidiaries), if the acts or omissions were not performed
or omitted fraudulently or as a result of gross negligence or willful or wanton
misconduct by the indemnified party or as a result of the willful breach of any
obligation under this Agreement by the indemnified party. For the purposes of
this Section 14.2, officers, directors, employees and other representatives of
Affiliates of a Member who are functioning as representatives of such Member in
connection with this Agreement shall be considered representatives of such
Member for the purposes of this Section 14. Reasonable expenses incurred by the
indemnified party in connection with any such proceeding relating to the
foregoing matters shall be paid or reimbursed by the Company in advance of the
final disposition of such proceeding upon receipt by the Company of (x) written
affirmation by the Person requesting indemnification of its good faith belief
that it has met the standard of conduct necessary for indemnification by the
Company and (y) a written undertaking by or on behalf of such Person to repay
such amount if it shall ultimately be determined by a court of competent
jurisdiction that such Person has not met such standard of conduct, which
undertaking shall be an unlimited general obligation of the indemnified party
but need not be secured.

 

-27-

 

  

14.3         General Indemnification by the Members.

 

(a)           Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Manager, the Company and each of their Subsidiaries and their
agents, officers, directors, members, partners, shareholders and employees
(each, an “Indemnified Party”) from and against all losses, costs, expenses,
damages, claims and liabilities (including reasonable attorneys’ fees) as a
result of or arising out of (i) any breach of any obligation of the Indemnifying
Party under this Agreement, or (ii) any breach of any obligation by or any
inaccuracy in or breach of any representation or warranty made by the
Indemnifying Party, whether in this Agreement or in any other agreement, with
respect to the conveyance, assignment, contribution or other transfer of the
Property (or interests therein), assets, agreements, rights or other interests
conveyed, assigned, contributed or otherwise transferred to the Company
(collectively, the “Inducement Agreements”).

 

(b)           Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligations of the Members under this Section 14.3
shall be limited to such Indemnifying Party’s Interest in the Company.

 

(c)           The indemnities, contributions and other obligations under this
Agreement shall be in addition to any rights that any Indemnified Party may have
at law, in equity or otherwise. The terms of this Section 14 shall survive
termination of this Agreement.

 

Section 15.          Intentionally Omitted

 

Section 16.          Intentionally Omitted.

 

Section 17.          Miscellaneous.

 

17.1         Notices.

 

(a)           All notices, requests, approvals, authorizations, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, or sent via facsimile (provided such facsimile is immediately
followed by the delivery of an original copy of same via one of the other
foregoing delivery methods) addressed to:

 

If to BRG:

c/o BRG Manager, LLC

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: Jordan B. Ruddy and Michael L. Konig, Esq.

 

  If to Dr. Reza Kamfar and Forough Kamfar:                    

 

-28-

 

  

  If to Susan Kamfar:                             If to Stephanie Kamfar:      
             

 

(b)           Each such notice shall be deemed delivered (a) on the date
delivered if by hand delivery or overnight courier service or facsimile, and (b)
on the date upon which the return receipt is signed or delivery is refused or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following business day after the actual day
of delivery).

 

(c)           By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective notice addresses.

 

17.2         Governing Law. This Agreement and the rights of the Members
hereunder shall be governed by, and interpreted in accordance with, the laws of
the State of Delaware. The Company and each Member agree that any dispute among
or between them concerning the Company or this Agreement shall be litigated in
the state or federal courts sitting in the City of New York, State of New York.
Each of the parties hereto irrevocably submits to the jurisdiction of the New
York State courts and the Federal courts sitting in the State of New York and
agrees that all matters involving this Agreement shall be heard and determined
in such courts. Each of the parties hereto waives irrevocably and
unconditionally the defense of inconvenient forum to the maintenance of such
action or proceeding. To the fullest extent permitted by applicable law, in any
such suit, action or proceeding, the Company and each of the Members irrevocably
and unconditionally waive any right it may have to a trial by jury. Each of the
parties hereto designates CT Corporation System, 1633 Broadway, New York, New
York 10019, as its agent for service of process in the State of New York, which
designation may only be changed on not less than ten (10) days’ prior notice to
all of the other parties.

 

17.3         Successors. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and permitted assigns. Except as
otherwise provided herein, any Member who Transfers its Interest as permitted by
the terms of this Agreement shall have no further liability or obligation
hereunder, except with respect to claims arising prior to such Transfer.

 

17.4         Pronouns. Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural, and pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine and neuter.

 

-29-

 

  

17.5         Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

 

17.6         Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction or in any respect, then
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.

 

17.7         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

17.8         Entire Agreement and Amendment. This Agreement and the other
written agreements described herein between the parties hereto entered into as
of the date hereof, constitute the entire agreement between the Members relating
to the subject matter hereof. In the event of any conflict between this
Agreement or such other written agreements, the terms and provisions of this
Agreement shall govern and control.

 

17.9         Further Assurances. Each Member agrees to execute and deliver any
and all additional instruments and documents and do any and all acts and things
as may be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.

 

17.10       No Third Party Rights. The provisions of this Agreement are for the
exclusive benefit of the Members and the Company, and no other party (including,
without limitation, any creditor of the Company) shall have any right or claim
against any Member by reason of those provisions or be entitled to enforce any
of those provisions against any Member.

 

17.11       Incorporation by Reference. Every Exhibit and Annex attached to this
Agreement is incorporated in this Agreement by reference.

 

17.12       Limitation on Liability. Except as set forth in Section 14 and with
respect to a Default Loan as set forth in Section 5.2(b) above, the Members
shall not be bound by, or be personally liable for, by reason of being a Member,
a judgment, decree or order of a court or in any other manner, for the expenses,
liabilities or obligations of the Company, and the liability of each Member
shall be limited solely to the amount of its Capital Contributions as provided
under Section 5 hereof. Except with respect to a Default Loan as set forth in
Section 5.2(b), any claim against any Member (the “Member in Question”) which
may arise under this Agreement shall be made only against, and shall be limited
to, such Member in Question’s Interest, the proceeds of the sale by the Member
in Question of such Interest or the undivided interest in the assets of the
Company distributed to the Member in Question pursuant to Section 13.3(d)
hereof. Except with respect to a Default Loan as set forth in Section 5.2(b),
any right to proceed against (i) any other assets of the Member in Question or
(ii) any agent, officer, director, member, partner, shareholder or employee of
the Member in Question or the assets of any such Person, as a result of such a
claim against the Member in Question arising under this Agreement or otherwise,
is hereby irrevocably and unconditionally waived.

 

-30-

 

  

17.13       Remedies Cumulative. The rights and remedies given in this Agreement
and by law to a Member shall be deemed cumulative, and the exercise of one of
such remedies shall not operate to bar the exercise of any other rights and
remedies reserved to a Member under the provisions of this Agreement or given to
a Member by law. In the event of any dispute between the parties hereto, the
prevailing party shall be entitled to recover from the other party reasonable
attorney’s fees and costs incurred in connection therewith.

 

17.14       No Waiver. One or more waivers of the breach of any provision of
this Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.

 

17.15       Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each Member as to itself agrees
that neither it nor any of its Affiliates, agents, or representatives is granted
a license to use or shall use the name of the other under any circumstances
whatsoever, except such name may be used in furtherance of the business of the
Company but only as and to the extent approved by the Manager.

 

17.16       Publicly Traded Partnership Provision. Each Member hereby severally
covenants and agrees with the other Members for the benefit of such Members,
that (i) it is not currently making a market in Interests in the Company and
will not in the future make such a market and (ii) it will not Transfer its
Interest on an established securities market, a secondary market or an
over-the-counter market or the substantial equivalent thereof within the meaning
of Code Section 7704 and the Regulations, rulings and other pronouncements of
the U.S. Internal Revenue Service or the Department of the Treasury thereunder.
Each Member further agrees that it will not assign any Interest in the Company
to any assignee unless such assignee agrees to be bound by this Section 17.16
and to assign such Interest only to such Persons who agree to be similarly
bound.

 

17.17       Uniform Commercial Code. The interest of each Member in the Company
shall be a “uncertificated security” governed by Article 8 of the Delaware UCC
and the UCC as enacted in the State of New York (the “New York UCC”), including,
without limitation, (i) for purposes of the definition of a “security”
thereunder, the interest of each Member in the Company shall be a security
governed by Article 8 of the Delaware UCC and the New York UCC and (ii) for
purposes of the definition of a “uncertificated security” thereunder.

 

-31-

 

  

17.18       No Construction Against Drafter. This Agreement has been negotiated
and prepared by the Members and their respective attorneys and, should any
provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-32-

 

 

IN WITNESS WHEREOF, the Members have executed this Amended and Restated Limited
Liability Company Agreement as of the date set forth above.

 

  MEMBERS:       BRG ANN ARBOR, LLC,   a Delaware limited liability company    
    By: Bluerock Residential Holdings, L.P.,     a Delaware limited partnership,
    its sole member         By: Bluerock Residential Growth REIT, Inc.,     a
Maryland corporation,     its General Partner

 

  By: /s/ Christopher J. Vohs     Christopher J. Vohs     Chief Accounting
Officer

 

  /s/ Dr. Reza Kamfar   Dr. Reza Kamfar       /s/ Forough Kamfar   Forough
Kamfar           Susan Kamfar       /s/ Stephanie Kamfar   Stephanie Kamfar

 

-33-

 

 

EXHIBIT A

 

Initial Capital Contributions and Percentage Interests

 



Member Name  Initial Capital
Contribution   Percentage Interest            BRG Ann Arbor, LLC 
$[7,048,220.00]   97.2168%             Dr. Reza Kamfar and Forough Kamfar 
$[100,000.00]   1.2370%             Susan Kamfar  $[25,000.00]   0.3092%        
    Stephanie Kamfar  $[100,000.00]   1.2370%

  



 

